To vacate order dissolving attachment.
Order to show cause denied February 4, 1891.
Attachment before debt due under Act No. 149, Laws of' 1889. The only questions'raised before respondent were the sufficiency of the affidavit and the constitutionality of the act, and those were the only questions considered on the application.
The circuit judge based his order of dissolution upon the insufficiency of the affidavit, holding that the affidavit must set *112forth sufficient facts to satisfy the circuit judge of the necessity for the immediate issuance of the writ.